Final Execution Copy




Exhibit 10.1

AMENDED AND RESTATED

CONSULTING AGREEMENT




This CONSULTING AGREEMENT is entered into on the 25th day of February, 2009 (the
“Agreement”), between National Health Investors, Inc., a Maryland real estate
investment trust ("Company") and W. Andrew Adams, a resident of Tennessee
("Consultant").  




WHEREAS, Consultant has acted as the Company’s president and chief executive
officer pursuant to that certain Consulting Agreement dated April 1, 2008 (the
“Consulting Agreement”) between the Company and Consultant;

WHEREAS, the Company has hired a new President and Chief Operating Officer and
the Company and the Consultant desire to amend and Restate the Consulting
Agreement effective February 25, 2009;

WHEREAS, the Company desires to continue to avail itself of the Consultant’s
experience, sources of information, advice, and assistance and to have the
Consultant continue to undertake certain duties and responsibilities, on behalf
of and subject to the supervision of the Board of Directors of the Company (the
“Directors”); and

WHEREAS, the Consultant is willing to continue to render such services, subject
to the supervision of the Directors, on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, for and in consideration of the promises herein, and other good
and valuable consideration, Company and Consultant do hereby agree as follows:




1.

Services.   




(a)

During the Term (as defined below), Consultant agrees to provide consulting
services to the Company concerning its strategy, management, operation, and
finances, and will act as Chief Executive Officer of the Company and to be
responsible for the typical management responsibilities expected of an officer
holding such positions and such other responsibilities as may be assigned to
Consultant from time to time by Directors consistent with such position (the
“Services”).  Consultant shall be responsible to and work under the supervision
of the Directors.




(c)

Consultant agrees (i) to provide the Services in good faith and with due care
and skill, (ii) to be available at any time as needed by the Company on a
flex-time basis, and (iii) to comply with all regulations, laws and Company
policies applicable to the services to be performed under this Agreement.




(d)

Consultant and the Company agree and understand that Consultant will not be
working solely on Company business, but may have other involvements not in
conflict with his Company duties.  The Company agrees and understands that
Consultant will be working on a flexible time basis; provided however, that
Consultant will be accessible to the Company at any time regardless of any other
involvements.











--------------------------------------------------------------------------------




2.

Term.

 This Agreement will commence on February 25, 2009 and shall continue until
terminated by either party as herein provided (“Term”). Either party may
terminate this Agreement at any time in a written notice of termination given to
the other party at least ninety (90) days prior to the effective date of such
termination; provided, that the Company may terminate this Agreement at any time
for cause. Upon the termination of this Agreement for any reason the Consultant
shall cooperate with the Company to provide an orderly management transition.




3.

Compensation.

  During the first twelve months of this Agreement, as compensation for the
Services to be provided by Consultant hereunder, Consultant shall be paid an
annual cash salary equal to 95% of the total compensation received by the
highest paid employee of the Company.  Each twelve month period thereafter
during the term of this Agreement, Consultant shall be paid an annual cash
salary equal to 90% of the total compensation received by the highest paid
employee of the Company.  The Company will estimate the amount to be paid under
this Agreement and such amount will be payable according to the customary
payroll practices of the Company but in no event less frequently than once each
month.  At the end of the twelve month period, the actual amount of the
compensation will be calculated and the Company will pay Consultant any
additional amounts owed, or will reduce future payments to recoup any amounts
over paid.  During the Term of this Agreement, the Directors may, in their sole
discretion, pay Consultant a bonus amount for the Services provided pursuant to
this Agreement.  Consultant shall be solely responsible for all taxes due on all
amounts paid to him by Company.  Consultant will be covered under the Company’s
health insurance policy.




4.

Death.

  In the event of the death of the Consultant, the Company’s obligation to make
payments to Consultant shall cease as of the date of death, except for earned
but unpaid compensation which will be paid to Consultant’s estate.




5.

Relationship of the Parties.

  The Services shall be performed by Consultant as an independent contractor
during the Term.  This Agreement may not be assigned by Consultant without the
prior written consent of the Company, which consent may be granted or withheld
in Company’s sole discretion.  Company may assign or transfer its rights and
obligations under this Agreement at any time with or without Consultant’s
consent.




6.

Representation.

  Consultant warrants and represents that this Agreement and Consultant’s
performance hereunder will not violate the terms of any other agreement or
arrangement to which he is a party, whether written or oral.




7.

Notices.

  All notices required hereunder shall be deemed given when sent by registered
or certified mail, postage prepaid, return receipt requested, as follows:




if to Company:

Ted H. Welch

The Tower, Suite 3102

611 Commerce Street

Nashville, Tennessee 37203








2







--------------------------------------------------------------------------------




If to Consultant:

W. Andrew Adams

750 South Church Street, Suite B

Murfreesboro, TN  37130




8.

Severability.

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.




9.

Waiver.

 Waiver by either party or the failure by either party to claim a breach of any
provision of this Agreement shall not be deemed to constitute a waiver or
estoppel with respect to any subsequent breach of any provision hereof.




10.

Entire Agreement.



  This instrument contains the entire agreement of the parties and may only by
modified by the written agreement of both parties.




11.

Applicable Law.

  This Agreement shall be deemed to have been made in the State of Tennessee and
shall be interpreted and enforced in accordance with the laws of the State of
Tennessee.  Venue for all disputes arising out of this Agreement shall be heard
exclusively in the courts sitting in Murfreesboro, Rutherford County, Tennessee.




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.







NATIONAL HEALTH INVESTORS, INC.

CONSULTANT










By: _/s/ Ted Welch ____________________

_/s/ W. Andrew Adams_____

Title:    Ted Welch,

W. Andrew Adams

Chairman, Compensation Committee








3





